DETAILED ACTION
This Office action is in response to amendments filed 3/31/2022. It should be noted that claims 1, 6, and 7 have been amended, and claims 2-3 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the surface with reduced friction coefficient" in line 1-2. There is insufficient antecedent basis for this limitation in the claim; claim 6 was amended to depend from claim 1, but should likely still depend from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihle 8,282,367.
Ihle discloses, regarding claim 1, a water pump 100 with an impeller 59 driven by an electrical machine 10, comprising: a housing cap 103; a volute with an inlet 105 and an outlet 106; a boot (combination of elements 44 and 104) hosting a stator 40 and a rotor 50 of the electrical machine 10, wherein the rotor 50 is mounted on a fixed shaft 49 in the water pump having a bushing 51 rotatable mounted on the shaft 49, wherein the bushing 51 has a first length covering the shalt 49 in an area of the rotor 50, wherein the bushing has a second length covering the shaft 49 extending into the impeller 59 (clearly shown in Fig. 1); and a heat sink 67 mounted in the boot (44, 104) wherein the shaft 49 is seated (see how heat-conducting foil 67 is mounted above 70 in recess 107 right at the base of shaft 49 in Figs. 1, 7, and 9; see col. 4, lines 13-48); Re claim 5, wherein the bushing 51 and/or the shaft 49 have a surface with reduced friction coefficient (this is substantially broad; “reduced” compared to what - the bushing and shaft have corresponding surfaces where the friction is low enough for the bushing to rotate; thus, the structure meets the claim). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle 8,282,367 in view of Matsunaga 8,753,068.
Ihle discloses the invation as discussed above. However, Ihle does not disclose the bushing being machined or sintered or molded by polymer material or produced with carbon material, the surface with reduced friction coefficient being a coating or a function of bushing material, or the stator being overmolded with a first plastic material and at least the stator wires and pins being overmolded with a second plastic material to form the boot in the shape of a cylindrical ring.
Matsunaga teaches a water pump 110 with an impeller 25 driven by an electrical machine comprising a housing cap 24 and a volute with an inlet 22 and an outlet 23 and a boot 15/16 hosting a stator 17 and a rotor 21 of the electrical machine, wherein the rotor 21 is mounted on a fixed shaft 27 in the water pump 110 having a bushing 18-1 rotatable mounted on the shaft 27; wherein the bushing 18-1 has first length covering the shaft 27 in the area of the rotor (substantially broad; clearly shown in Fig. 2); wherein the bushing 18-1 has second length covering the shaft 27 extending into the impeller 25 (substantially broad; clearly shown in Fig. 2); Re claim 4, wherein the bushing 18-1 is machined or sintered or molded by polymer material or produced with carbon material (see col. 7, lines 15-18); Re claim 6, wherein the bushing 18-1 and/or the shaft 27 have a surface with reduced friction coefficient (see col. 7, lines 7-18), and wherein the surface with reduced friction coefficient is a coating or a function of bushing material (see col. 7, lines 7-18); Re claim 7, wherein the stator 10 is overmolded with a first plastic material (see col. 7, lines 1-6) and at least the stator wires 11 and pins are overmolded with a second plastic material to form the boot 15/16 in the shape of a cylindrical ring (see col. 4, lines 23-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the pump assembly of Ihle by a) implementing a bushing constructed of polymer material or produced with carbon material, b) having the surface with reduced friction coefficient be a coating or a function of bushing material, and c) overmolding the stator with a first plastic material and overmolding the stator wires and pins with a second plastic material to form the boot in the shape of a cylindrical ring, as taught by Matsunaga, because (for a and b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)), and (for c) in order to better protect the stator components and reduce vibration and noise).
Re claim 8, Matsunaga further teaches that an electronic board 13 is over molded together with the stator 17 (clearly shown in Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746